ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art search has been memorialized in the attached search notes.  Using independent claim 1 as an example, the most relevant prior at found during the search is to SHIMANOVSKY et al. (US 2014/0279757 A1).  Regarding claim 1, SHIMANOVSKY discloses, except for the following elements highlighted in italicized bold:


A method for performing quick searches of user information in a cyber security environment using efficacy measures for unsupervised learning, the method performed by a computer device comprising a processor and memory (figure 1 and paragraph 0166), the method comprising: 

receiving an initial dataset including the user information (

    PNG
    media_image1.png
    199
    520
    media_image1.png
    Greyscale

); 

calculating distance metrics between pairs of data in the initial dataset (

    PNG
    media_image2.png
    169
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    290
    664
    media_image3.png
    Greyscale

); 

performing unsupervised learning on the initial dataset to obtain a plurality of total number of clusters, each total number of clusters covering the initial dataset (

    PNG
    media_image4.png
    132
    488
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    703
    658
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    662
    673
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    237
    668
    media_image7.png
    Greyscale
 
); 

determining efficacy measures for each total number of clusters using a plurality of distance metric thresholds (

    PNG
    media_image8.png
    428
    671
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    492
    671
    media_image9.png
    Greyscale

 ); 

determining a desired efficacy measure in the efficacy measures, the desired efficacy measure corresponding to a desired distance metric threshold in the plurality of distance metric thresholds;

determining a desired total number of clusters in the plurality of total number of clusters (

    PNG
    media_image10.png
    651
    1004
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    361
    658
    media_image11.png
    Greyscale


 ), the desired total number of clusters corresponding to the desired distance metric threshold;

performing unsupervised learning on the initial dataset using the desired total number of clusters to obtain a number of data representations of the user information (one of ordinary skill in the art would understand that after adjustment of similarity threshold or repulsion are made, reclustering is performed based on the new parameters:

    PNG
    media_image12.png
    499
    663
    media_image12.png
    Greyscale

 ); and

storing the data representations (numeral 110:

    PNG
    media_image13.png
    752
    1039
    media_image13.png
    Greyscale

 ).
	Likewise, independent claims 11 and 20 recite equivalent limitations and are allowed for the same reasons.  The remainder of the pending claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665